J-A22022-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

BARRY R. STARLIPER AND SUZANNE : IN THE SUPERIOR COURT OF
L. STARLIPER : PENNSYLVANIA
Vv.

KEVIN L. NEGLEY, MELISSA A. :
NEGLEY, GERALD DUPERT AND LORA : No. 12 MDA 2020
DUPERT :

Appellant

Appeal from the Order Entered December 6, 2019
In the Court of Common Pleas of Cumberland County Civil Division at
No(s): 2016-4031

BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.
MEMORANDUM BY SHOGAN, J.: FILED MARCH O05, 2021
Appellants, Kevin L. Negley and Melissa A. Negley,! appeal from the
December 6, 2019 order of the Cumberland County Court of Common Pleas
in an action brought against them by Barry R. and Suzanne L. Starliper (“the
Starlipers”). We affirm.
A prior panel of this Court addressed and affirmed Appellants’ appeal
from the judgment entered in the case on October 9, 2018. Appellants

contested the orders declaring an easement on their property, requiring them

 

1 As noted in the prior appeal, although Gerald Dupert and Lora Dupert also
appealed, the trial court found that all claims against the Duperts were
determined in favor of the Duperts. Therefore, as in the prior appeal, our
reference to Appellants includes only the Negleys.
J-A22022-20

to move part of a fence and detach their addition from the Starlipers’ addition,
and awarding the Starlipers’ monetary damages for trespass. Starliper v.
Negley, 222 A.3d 808, 1853 MDA 2018 (Pa. Super. filed October 4, 2019)
(non-precedential decision).

We summarized the underlying dispute, as follows:

The properties at issue in this dispute originally comprised
the Sunnyside Female Seminary, which was founded in 1858 in
the Borough of Newburg, Pennsylvania. Trial Court Opinion, filed
7/30/18[,] at 1. The seminary included a three-story building, a
two-story “addition” protruding from the rear of the building’s
eastern half, and a backyard. The earliest recorded division of the
property occurred in 1872, when the western [one-|half of the
property (including the western [one-|half of the building) was
conveyed. The Starlipers now hold the title to the eastern [one-
half] of the property, including the original addition, which they
acquired in June 2006.

The western portion became the property of Gerald and Lora
Dupert in June 2015. The previous owner had started construction
of a two-story addition on the rear of the residence, abutting the
Starlipers’ addition. The previous owner died before completing
the addition. When the Duperts took ownership, the addition
consisted of studding, plywood, and a roof. In July and August
2015, the Duperts’ daughter and son-in-law, Melissa and Kevin
Negley, finalized the construction on the addition.

The Duperts conveyed their property to [Appellants] in
February 2016. Between April and May 2016, [Appellants]
constructed a fire escape from the second story of the addition
and erected a fence between the properties, alongside the
property line. [Appellants] also constructed a detached garage
and carport at the rear of their backyard.

The Starlipers commenced this action in July 2016 by filing
a complaint asserting counts for trespass, nuisance, and
obstruction of an easement. Following further pleadings, the
Starlipers filed a “Motion for Declaratory Relief to Affirm Status of
Easement.” The Starlipers alleged that the only way to access the
exterior western wall of their addition, in order to maintain it, was

-2-
J-A22022-20

by accessing part of [Appellants’] property. The Starlipers alleged
that as their addition has existed since before the time the
property was first divided, a _ five-foot wide easement by
implication existed on the portion of [Appellants’] property that
runs adjacent to it. The Starlipers asserted that access to the
western wall of their addition has always been necessary, and that
the wall now includes two windows, air vents, vinyl siding, and a
rain gutter.

[Appellants] filed an Answer to the Motion for Declaratory
Relief. They claimed that the Starlipers had never performed
maintenance on the wall, and there was no evidence that any prior
owners had ever accessed their property to perform any such
maintenance.

The trial court granted the motion on the pleadings and
entered an order declaring the Starlipers “have an easement of
five feet in width, across the lot owned by [Appellants] to access
the western wall of [the Starlipers’] addition.” Order, 11/8/17, at
6.

Six months later, the case proceeded to trial. Barry and
Suzanne Starliper and Melissa and Kevin Negley each testified.
The Starlipers testified that [Appellants’] addition impedes their
access to the easement, as does the fire escape and fence. The
Starlipers also testified that [Appellants’] addition was fastened to
the Starlipers’ addition, and that during construction of the
garage, [Appellants’] contractor spread soil, rocks, and debris
onto the Starlipers’ back lawn. The Starlipers conceded that some
of the rocks in their backyard were there prior to the construction.
The Starlipers further testified that construction of the garage
increased the flow of water onto their land. The Starlipers testified
that they received an estimate of $1,480 from a landscaper to
haul away the debris, apply topsoil to grade the yard, and replant
grass. The Starlipers entered a copy of the estimate into
evidence.

2 We refer to the testimony of Barry and Suzanne
Starliper together as the “Starlipers’ testimony” and
to the testimony of Melissa and Kevin Negley together
as the “Negleys’ testimony.”

[Appellants] denied that their addition is attached to the
Starlipers’ home, asserting that it is anchored to the rear of their

-3-
J-A22022-20

own home. They testified that they could easily remove a panel
of the fence within minutes, and offered to do so periodically to
allow the Starlipers access to their exterior wall. [Appellants]
stated that when construction on the garage began, they
instructed their contractors to keep any dirt off the Starlipers’
property, but the contractors put some debris across the property
line anyway. [Appellants] had the contractors remove as much of
the debris as they could, but acknowledged that some remained
in the Starlipers’ backyard. [Appellants] denied that construction
of the garage altered the flow of water between the properties;
[Appellants] testified they only slightly raised the elevation of the
ground under the garage, and testified that their rear lawn has
always sloped onto the Starlipers’ rear lawn.

[Appellants] also argued that the Starlipers’ claims should
be banned by the doctrine of laches, as the Starlipers had delayed
in asserting the existence of an easement until the
Duperts/Negleys had purchased the property, finished the
addition, and began construction of the fire escape and fence.
Much of the testimony therefore revolved around the manner in
which the Starlipers had protested the various phases of
construction, both before and after the Duperts/Negleys acquired
the property.

Relevant to our disposition, the Starlipers testified that they
voiced their concerns to [Appellants] in the spring of 2016, soon
after [Appellants] obtained ownership and began construction of
the fire escape, fence, and garage. The Starlipers stated that they
also attended a meeting of the Borough in May 2016, at which
[Appellants] were present, to publicly object to the construction,
and sent [Appellants] a cease and desist letter. [Appellants]
testified that the Starlipers’ complaints to the Borough were
limited to arguments regarding zoning and permits, and did not
mention a right of way. However, [Appellants] also testified that
when they began construction of the fire escape, fence, and
garage, the Starlipers complained that the construction impeded
their “right of way,” and that the additional construction would
prevent them from accessing their dryer vent.

The court found that although [Appellants’] addition sits
upon the Starlipers’ easement, ordering [Appellants] “to remove
up to five feet of the addition is inconvenient and would cause
greater injury to [Appellants] than is reasonable under the
circumstances.” Opinion, 7/30/18, at 15. However, the court

-4-
J-A22022-20

enjoined [Appellants] “from adding to the addition to the extent it
trespasses on the [Starlipers’] property or impedes any
easements.” Order, 7/30/18, at 1 (unpaginated). The court also
found that [Appellants’] fire escape sits upon the easement, but
that it does not unreasonably infringe on the Starlipers’ use of the
easement. Opinion, 7/30/18, at 15. In contrast, the court found
that [Appellants’s] fence “significantly infringes upon the
Starlipers’ use of the easement ... such as to require its removal.”
Id. The court ordered [Appellants] “to remove the fence
completely, or, alternatively, move the fence to the end of the
Starlipers’ structure, therefore removing the easement
impediment.” Order, 7/30/18, at 1 (unpaginated).

The court also found, based on the photographic evidence,
that [Appellants’] addition was fastened to the Starlipers’ addition,
and that this constituted trespass. Opinion, 7/30/18, at 12. The
court ordered [Appellants] “to remove any parts of the addition
that are fastened to [the Starlipers’] home as well as any parts of
the addition that unreasonably impede the Starlipers’ access to
their western wall for maintenance and repair.” Order, 7/30/18,
at 1.

The court found that [Appellants’] diversion of surface water
onto the Starlipers’ land constituted trespass, as well as the soil,
rocks, and debris that [Appellants’] contractors left on the
Starlipers’ property during the construction of the garage.
Opinion, 7/30/18, at 10. The court ordered [Appellants] to pay
the Starlipers damages of “$1,480.00 for this trespass of soil,
rocks and debris, minus the cost of any repair not directly related
to [Appellants’] actions.” Order, 7/30/18, at 1. The court
concluded that laches did not bar any of the Starlipers’ claims.
Opinion, 7/30/18, at 5.3

3 The court found in favor of [Appellants] on the
Starlipers’ claims of nuisance and _ punitive
damages/attorneys’ fees. These findings are not at
issue on appeal.

[Appellants] filed a motion for post-trial relief, which the
court denied. The court thereafter entered final judgment in favor
of the Starlipers, and [Appellants] appealed.

Starliper, 1853 MDA 2018 (non-precedential decision at *1-7).

-5-
J-A22022-20

On appeal, as noted, this Court affirmed the judgment and concluded
that the trial court did not commit an error of law or an abuse of discretion in
finding the existence of an implied easement. Starliper, 1853 MDA 2018
(non-precedential decision at *11). We further determined that the trial court
properly: ordered Appellants to pay $1,480 in damages and refused to dismiss
the Starlipers’ claims under the doctrine of laches. Id. at *13, 14. We also
concluded that the trial court properly found: in favor of the Starlipers on
their trespass claim; Appellants’ addition trespassed onto the Starlipers’
property; and Appellants had to move the portion of their fence on the
easement. Id. at *16, 20, 21-23.

Following our October 4, 2019 affirmance, on November 8, 2019, the
Starlipers filed a Petition for Clarification with the trial court.2 The trial court
held a status conference on December 5, 2019, and thereafter entered the
following order:

AND NOW, on this 5" day of December, 2019, following the

Superior Court's affirmance of this [c]ourt’s Order of Court of July

30, 2018, and at the request of counsel for both parties, this

[c]ourt ORDERS the following clarifications to its July 30, 2018
Order:

 

2 In the Petition for Clarification, the Starlipers averred that they previously
had requested clarification of the July 30, 2018 order in a letter to the trial
court dated August 11, 2018, and they attached the letter to the Petition as
Exhibit B. Following a status conference on September 14, 2018, “the [trial
court] indicated that it would refrain from clarification pending the appeal.”
Petition for Clarification, 11/8/19, at ] 8. Thus, the Starlipers renewed their
requested clarification. Appellants concurred in the request for clarification.
In re Opinion Pursuant to Pa.R.A.P. 1925(a), 2/19/20, at 2-3.

-6-
J-A22022-20

(1) The Negley Defendants are ORDERED to pay [the
Starlipers] the sum of $1,480.00 for this trespass of soil,
rocks and debris, within twenty (20) days of the date of this
Order.

(2) The Negley Defendants are ORDERED to remove any
parts of the addition that are fastened to [the Starlipers’]
home as well as any parts of the addition that unreasonably
impede the Starlipers’ access to their western wall for
maintenance and repair, within thirty (30) days of the date
of this Order. Given that the [cJourt intends for the
Starlipers to have human access to their property for
maintenance and repair, the [c]Jourt specifically ORDERS the
removal of any of Negleys’ structures within a distance two
feet, six inches (2’ 6”) from the Starlipers’ structure.

(3) The Negley Defendants are ORDERED to remove the
fence completely, or, alternatively to remove all parts of the
fence except those which begin no closer than the end of
[the Starlipers’] deck attached to their home (located at the
corner of the lattice, and the beginning of the orange line in
the grass, as seen in trial exhibit #10), within ten (10) days
of the date of this Order.

(4) In all other respects, the Order of July 30, 2018 to
remain the same.

Order, 12/6/19, at unnumbered 1-2. Appellants filed a timely notice of
appeal; both Appellants and the trial court complied with Pa.R.A.P. 1925.
Appellants raise the following issues in their appellate brief:

I. Whether the Trial Court erred in entering judgment in favor
of [the Starlipers] in the amount of $1,480.00 when the Trial
Court previously ordered that [Appellants] would pay
$1,480.00 to [the Starlipers], minus cost of repairs not
related to [Appellants’] actions, when [the Starlipers] have
failed to produce evidence of the cost of repairs solely
related to [Appellants’] actions?

II. Whether the Trial Court erred in ordering [Appellants] to
remove two and one half feet from the addition when the
J-A22022-20
Superior Court found that the Trial Court did not order the
removal of the addition?

III. Whether the Trial Court erredin finding the doctrine of

laches inapplicable to the addition when [the Starlipers’]
delayed prosecuting or instituting their claim for at least 8
years?

Appellants’ Brief at 3.

We have reviewed the complete record and the arguments of the
parties. The trial court has described and explained its nuanced clarifications
and succinctly addressed the relevant issues in this appeal. We rely on the
cogent opinion filed February 19, 2020, of the Honorable Jessica E. Brewbaker

in affirming this matter.?

Order affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es¢
Prothonotary

Date: 03/05/2021

 

3 The parties are directed to attach a copy of the opinion in the event of future
proceedings.

-8-
BARRY R. STARLIPER and

SUZANNE L. STARLIPER,
Plaintiffs

vs,

KEVIN L. NEGLEY,
MELISSA A. NEGLEY,

GERALD DUPPERT and
LORA DUPPERT,

Defendants

AQauRRe A021 04:06 PM

IN THE COURT OF COMMON PLEAS OF
CUMBERLAND COUNTY, PA

CIVIL ACTION - LAW
NO. 2016-4031 CIVIL

ghz Hd 61 624000

IN RE: OPINION PURSUANT TO PA. R.A.P. 1925(a)

In this civil action, Kevin L. Negley and Melissa A. Negley (hereinafter

“ Appellants”) challenge the entry of this court’s Order of December 6, 2019’

against them and in favor of Barry R. Starliper and Suzanne L. Starliper

(hereinafter “Appellees”). The Order stated as follows:

AND NOW, on this 5" day of December, 2019,
following the Superior Court’s affirmance of this Court’s
Order of Court of July 30, 2018, and at the request of
counsel for both parties, this Court ORDERS the
following clarifications to its July 30, 2018 Order:

(1) The Negley Defendants are ORDERED to pay
Plaintiffs the sum of $1,480.00 for this trespass of
soil, rocks and debris, within twenty (20) days of the

date of this Order.

(2) The Negley Defendants are ORDERED to remove
any parts of the addition that are fastened to Plaintiffs’
home as well as any parts of the addition that

1 While the Order was filed of record on December 6, 2019, it was dated December 5, 2019.

rou Loud ZHL 40
SHERMER!

ABV
unreasonably impede the Starlipers’ access to their
western wall for maintenance and repair, within thirty
(30) days of the date of this Order. Given that the
Court intends for the Starlipers to have human access
to their property for maintenance and repair, the Court
specifically ORDERS the removal of any of Negleys’
structures within a distance two feet, six inches (2’6”)
from the Starlipers’ structure.

(3) The Negley Defendants are ORDERED to remove the
fence completely, or, alternatively to remove all parts
of the fence except those which begin no closer than
the end of Plaintiff's deck attached to their home
(located at the corner of the lattice, and the beginning
of the orange line in the grass, as seen in ae
#10), within ten (10) days of the date of this Order.

(4)In all other respects, the Order of July 30, 2018 to
remain the same.

Appellants filed their Notice of Appeal on January 3, 2020, and a timely

concise statement of errors on January 24, 2020, prompting this opinion pursuant

to Rule 1925(a).

STATEMENT OF FACTS AND PROCEDURAL HISOTRY
In the interests of brevity, this court will incorporate the facts and procedural
history found in the July 31, 2018 trial court decision,” and the October 4, 2019

unpublished Superior Court opinion’ in this matter. Subsequently, and at the

 

2 Opinion and Order of Court (Brewbaker, J.), dated July 30, 2018 and filed July 31, 2018.

* Starliper v. Negley, 1853 MDA 2018, 2019 WL 4899221(Pa. Super. Ct. unpub. Oct. 4, 2019).
2

 
request of the parties, this court filed the above clarifying Order, prompting

Appellants’ Notice of Appeal. In their concise statement, Appellants alleged the

following errors:

1. Whether the Trial Court erred in entering judgment in
favor of Plaintiffs in the amount of $1,480.00 when
the Trial Court previously ordered that the Defendants
would pay $1,480.00 to Plaintiffs, minus cost of
repairs not related to Defendants’ actions, when
Plaintiffs have failed to produce evidence of the cost
of repairs solely related to Defendants’ actions?

2. Whether the Trial Court erred in ordering Defendants
to remove two and one half feet from the addition
when the Superior Court found that the Trial Court
did not order the removal of the addition?

3. Whether the Trial Court erred in finding the doctrine of laches
inapplicable to the addition when Plaintiffs delayed prosecuting or
instituting their claim for at least 8 years?

For the following reasons, this court should properly be affirmed on appeal.

DISCUSSION

The law of the case doctrine is explained as follows:

Among the related but distinct rules which make up the
law of the case doctrine are that: (1} upon remand for
further proceedings, a trial court may not alter the
resolution of a legal question previously decided by the
appellate court in the matter; (2) upon a second appeal,
an appellate court may not alter the resolution ofa legal
question previously decided by the same appellate court;
and (3) upon transfer of a matter between trial judges of
coordinate jurisdiction, the transferee trial court may not
alter the resolution of a legal question previously decided
by the transferrer trial court.

3

 
George v. Ellis, 2006 PA Super 306, 7, 911 A.2d 121, 125. Relevant to the
instant case are prongs (1) and (2) of the rule, as Appellants seek to re-litigate
issues that were previously decided by the Superior Court in its unpublished
opinion of October 4, 2019.

In Appellants’ first purported error, they challenge this court’s award of
$1,480.00 in damages to Appellees for the trespass caused by rock and soil debris
that were placed on Appellees’ property by Appellants’ contractors. As noted by
the Superior Court, it was not error for this court to order damages based on the
only evidence before it. See Starliper v. Negley, 1853 MDA 2018, 2019 WL
4899221, at 12-14 (Pa. Super. Ct. unpub. Oct. 4, 2019). The only evidence of
damage related to the soil trespass that was ever presented to\this court was
Appellees’ invoice for $1,480.00 to repair their lawn. Reaching any other award of
damages would require this court to engage in pure speculation, with no ability to
ground any other damage figure in the record. Therefore, this court should
properly be affirmed on Appellants’ first error complained of on appeal.

In their second error complained of on appeal, Appellants challenge this
court’s order that they remove any of their addition located within two feet and six
inches from Appellees’ structure, in order to allow Appellees access to the exterior
of their building. While it is true that this court did not previously order the

specific removal of any of Appellants’ addition within a distance of two feet, six

4

 
inches from Appellees’ structure, such a removal was contemplated’ within the
order and opinion by this court dated July 30, 2018.’ Further, in 2018 this court
specifically directed Appellants to detach their addition from Appellees’ property,®
which they have not done to date.’

In fashioning the relevant orders, it was this court’s objective to allow
Appellees to maintain the side of their building including, for example,
maintaining or replacing as necessary their siding, windows and dryer vent, and
addressing their growing mold problem, while minimizing the inconvenience to
Appellants. Requiring that Appellants remove their addition along the entire five
feet of Appellees’ easement would unfairly harm Appellants under these
circumstances, as Appellees would not require the full five feet in order to
maintain their property. Likewise, permitting Appellants’ addition to remain in

place would unfairly harm Appellees, as that would completely prohibit the

 

* “The Negley Defendants are ORDERED to remove any parts of the: addition that are
fastened to Plaintiffs’ home as well as any parts of the addition that unreasonably impede
the Starlipers’ access to their western wall for maintenance and repair. The Defendants are
further ENJOINED from adding to the addition to the extent it trespasses on the Plaintiffs’

property or impedes any easements.” (emphasis added). See Order of Court, dated July 30, 2018,
at 72.

° For the sake of clarity, while that order and opinion were dated July 3:0, 2018, they were not
filed of record until July 31, 2018.

* See Note 4, supra. See also Starliper v, Negley, supra, 1853 MDA 2018 at 21 (wherein this
court’s order that the Negleys detach their addition from the Starlipers’ property was affirmed by
the Superior Court).

"In fact, it is significant to note that as of the writing of this opinion, Appellants have not
followed any of this court’s orders regarding their property.

5

 
Appellees from maintaining their property. Therefore, this court reached a
compromise by requiring Appellants to remove two feet and six inches of their
addition, which will be of sufficient width as to permit Appellees access to
maintain their property, and should properly be affirmed on appeal.

In their third error complained of on appeal, Appellants re-challenge® this
court’s determination that the doctrine of laches is inapplicable to their case. The
doctrine of laches is an affirmative defense that bars the prosecution of stale claims
and is the practical application of the maxim that “those who sleep on their rights
must awaken to the consequence that they have disappeared.” Starliper v. Negley,
supra, 1853 MDA 2018 at 15 (internal citations omitted). The Superior Court

elaborated:

Laches bars relief when the complaining party is guilty of
want of due diligence in failing to promptly institute the
action to the prejudice of another. Thus, in order to
prevail on an assertion of laches, respondents must
establish: a) a delay arising from petitioner’s failure to
exercise due diligence; and, b) prejudice to the
respondents resulting from the delay.

Id. (internal citations omitted).

 

5 Compare Concise Statement of Exrors Complained of Pursuant to Rule of Appellate Procedure
1925(b), filed November 26, 2018, at §2(c) (“Whether the Trial Court erred in finding the
doctrine of laches inapplicable when Plaintiffs delayed prosecuting or instituting their claim for
at least 8 years?”), Concise Statement of Errors Complained of Pursuant to Rule of Appellate
Procedure 1925(b), filed January 24, 2020, at §2c (“Whether the Trial Court erred in finding the

doctrine of iaches inapplicable to the addition when Plaintiffs delayed prosecuting or instituting
their claim for at least § years?”),

 
This court will rely on the reasoning of its prior opinion with regard to the
issue of laches, Specifically, the Appellees pursued a variety of avenues to attempt
to have the Appellants’ addition moved so that they could access and maintain
their property.” While the Superior Court previously found as moot the laches
argument regarding the easement running undemeath Appellants’ addition, this
court expressly found that removal of some of Appellants’ addition would be
proper in order to allow Appellees to maintain their property,

The record reflects that Appellees attempted to work with the previous
owner to have the addition removed or modified so that they could maintain their
property.'? After the property was conveyed by Orrstown Bank to Appellants’
family,'’ Appellees again renewed their request that the addition be removed or

moved away from their property.'” In response, Appellants removed and replaced

 

* See Opinion and Order of Court, dated July 30, 2018, at 5 (“As noted in their brief, the
Starlipers engaged in alternative dispute resolution, negotiations, communication with municipal
leadership, and consultation with an attomey. While the actual legal action may have been filed
after construction had commenced, there was no delay in the Starlipers’ exercise of due
diligence; in fact, they pursued their position through a variety of means.”)

0 See Notes of Testimony, In Re: (Day 1) — Transcript of Proceedings - Trial, May 14, 2018, at

20-21 (hereinafter “N.T.__”) (wherein Appellee, Barry Starliper, testified that he and his wife
worked with the previous owner, Kenneth Wenger, regarding the addition and eventually had a
stop work order placed on the construction of the addition.)

'! See Amended Complaint, filed September 9, 2016, at 99.

 

'2 NT. 23., see also Notes of Testimony, In Re: (Day 2) — Transcript of Proceedings — Trial, May
18, 2018, at 64 (wherein Appellant, Melissa Negley, testified that Appellees raised the issue of
the addition’s purported illegal construction during their first meeting in 2015, prior to any work
being done on the addition by Appellants),

 
portions of the addition that were damaged by weather exposure,'? and added
siding and a roof to the addition.” It is clear from the record that Appellees did not
sit on their rights, but instead used court involvement as a last resort in addressing
Appellants’ addition. Therefore, this court should, again, properly be affirmed on

appeal with respect to the determination on laches.

CONCLUSION

 

In this dispute between neighbors, which is nearing its fifth year, this court
entered an award of damages in favor of Appellees based on the only information
available to it, and attempted to resolve the question surrounding Appellants’
addition through a compromise, This underlying matter has already completed the
appeal process once, and rather than adhere to this court’s order, Appellants’
continue to appeal, relitigating some of the same issues previously adjudicated by
the Superior Court. Appellants’ addition blocks the access to Appellees’ addition,
including preventing Appellees from maintaining their property, which is resulting

in actual physical damage to their property.'* However, ordering the removal of a

 

'? Notes of Testimony, In Re: (Day 2) — Transcript of Proceedings — Trial, May 18, 2018, at 86
(wherein Appellant, Kevin Negley, testified that some plywood boards were removed from the
addition due to rot).

'4 Fd at 81.

'S See Plaintiffs Trial Exhibit 6, Pages 17 and 18, admitted into evidenge on May 18, 2018.
8

 
full five feet of Appellants’ addition would be unfair and unnecessary under the
circumstances, when Appellees only require enough space for human access.
Therefore, this court’s order requiring the removal of two feet and six inches of
Appellants’ addition, which is the minimum space necessary to uphold the

integrity of Appellees’ property, should properly be affirmed on appeal.

  

February 18, 2020
ssita E. Brewbaker, J.

Elizabeth A. Clark, Esq.

Dick, Stein, Schemel, Wine & Frey, LLP
119 East Baltimore Street

Greencastle, PA 17225

 

 

Attorney for Appellees in Te canyrasheranl, sievte iss cot cep hand
Ont ije seal of sata Curt ul Cethaie, id.
Shawn M. Stottlemyer, Esq. Twis_{4_ day of_Feh 2 2a be y
2 South Hanover Street Lr ie. Ma, OL?
Carlisle, PA 17013 pine. KE Sebig DF
Attomey for Appellants